DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wellhead" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 17 recites “a valve” in both lines 3 and 7. It is unclear if these are the same valves or different valves.
	Claims 2-8 and 18-20 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-4, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beason (US 2019/0186226).
With respect to claim 1: Beason discloses a method, comprising: 
placing a controller (6, 51; ¶ [0015]) in communication with a connector (206; ¶ [0015, 0017]) disposed on the wellhead assembly (10; Fig. 2A); 
receiving at the controller one or more conditions (¶ [0029, 0031, 0042, 0064-65]) associated with the connectors and a valve (212, 216, valves on 10) of the wellhead assembly (Fig. 2A); and 
operating via the controller at least one of the connector and the valve (¶ [0021, 0031, 0034-35, 0043, 0064-65]) based on the one or more conditions (¶ [0029, 0031, 0042, 0064-65]).
With respect to claim 3: Beason further discloses receiving at the controller an indication if a wireline is within the valve via one or more sensors on the wellhead assembly (¶ [0032, 0042, 0064-66]), and if there is no wireline, the controller sends a command to close the valve (¶ [0032, 0042, 0064-66]).
With respect to claim 4: Beason further discloses the step of receiving at the controller one or more conditions associated with the connector verifies if the connector is landed on the wellhead assembly (¶ [0017-18, 0021, 0029, 0031, 0034-36, 0041, 0043, 0064-65]; being able to obtain the conditions and perform operations verifies that the connector is landed in the wellhead).
With respect to claim 17: Smith discloses a system, comprising: 
a connector (206; ¶ [0015, 0017]) coupled to a wellhead assembly (10; Fig. 2A); 
a hydraulic power unit (¶ [0017-18, 0036, 0041]) coupled to the connector and a valve (212, 216, valves on 10) of the wellhead assembly (¶ [0017-18, 0036, 0041]; Fig. 2A); and 
a controller (6, 51; ¶ [0015]) in communication with the connector and the hydraulic power unit (¶ [0017-18, 0021, 0029, 0031, 0036, 0034-35, 0041, 0043, 0064-65]), wherein controller is operable to 

operating via the controller at least one of the connector and the valve (¶ [0017-18, 0021, 0029, 0031, 0034-36, 0041, 0043, 0064-65]) based on the one or more conditions (¶ [0017-18, 0021, 0029, 0031, 0034-36, 0041, 0043, 0064-65]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0032439) in view of Beason.
With respect to claim 1: Smith discloses a method, comprising: 
placing a controller (206) in communication with a connector (202) disposed on the wellhead assembly (102; Fig. 1); 
a valve (230, 232, 234, 236) of the wellhead assembly (Fig. 1); and 
operating via the controller at least one of the connector and the valve (¶ [0021, 0031, 0034-35, 0043]).  based on the one or more conditions.
Smith does not disclose receiving at the controller one or more conditions associated with the connector and the valve or the operation by the controller is based on the one or more conditions.

With respect to claim 2: Smith from the combination of Smith and Beason further teaches the step of receiving at the controller one or more conditions associated with the connector and the valve comprises verifying a seal pressure test of the connector was successful or not via the controller (¶ [0027, 0039-40]), and wherein the step of operating via the controller at least one of the connector and the valve based on the one or more conditions comprises sending a command to open the valve if the seal pressure test is successful (¶ [0027, 0039-40]).
With respect to claim 4: Beason from the combination of Smith and Beason further teaches the step of receiving at the controller one or more conditions associated with the connector verifies if the connector is landed on the wellhead assembly (¶ [0017-18, 0021, 0029, 0031, 0034-36, 0041, 0043, 0064-65]; being able to obtain the conditions and perform operations verifies that the connector is landed in the wellhead).
With respect to claim 17: Smith discloses a system, comprising: 
a connector (202) coupled to a wellhead assembly (102; Fig. 1); 
a hydraulic power unit (¶ [0019, 0034-35, 0043]) coupled to the connector and a valve (230, 232, 234, 236) of the wellhead assembly (¶ [0019, 0034-35, 0043]; Fig. 1); and 
a controller (206) in communication with the connector and the hydraulic power unit (¶ [0021, 0031, 0034-35, 0043]), wherein controller is operable to 

Smith does not disclose receiving at the controller one or more conditions associated with the connector and the valve or the operation by the controller is based on the one or more conditions.
Beason teaches it is known in the art for a controller (6, 51; ¶ [0015]) to receive information on one or more conditions (¶ [0029, 0042, 0064-65]) associated with equipment of the system and to operate the controller based on the one or more conditions (¶ [0031, 0042, 0064-65]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the information on the conditions associated with the equipment of the system and operating based on the information as taught by Beason with the invention of Smith since doing so allows data from the operation to be monitored and acted upon (Beason ¶ [0019]).
With respect to claim 18: Beason from the combination of Smith and Beason further teaches a plurality of sensors (¶ [0029, 0042, 0064-65]) disposed on and/or within the equipment including the wellhead assembly (¶ [0029, 0034-36, 0042, 0064-65]), and wherein the plurality of sensors are in communication with the controller (¶ [0029, 0031, 0034-36, 0042, 0064-65]). Beason does not explicitly disclose the sensors are on and/or within the connector and the hydraulic power unit. However, Beason does teach the controller monitors the various components (¶ [0015]). Examiner takes official notice that it is old and well known in the art for a structure being monitored to have sensors on an/or within said structure. Therefore, it would be obvious to one having ordinary skill in the art at the time of filing to combine the sensor placement known in the art with the invention of Smith and Beason in order to aid in the monitoring associated with the controller.
With respect to claim 19: Smith from the combination of Smith and Beason further teaches the connector is coupled to an adaptor (302) on top of the wellhead assembly (Figs. 1, 3).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Smith and Beason as applied to claims 4 and 19 above, and further in view of Johnson (US 2013/0199801).
With respect to claim 5: Smith from the combination of Smith and Beason further teaches sending requests, via the controller, to engage or disengage locking mechanisms (¶ [0034]; “slips”) of the connector based on the one or more conditions associated with the connector (¶ [0034]). The combination of Smith and Beason does not explicitly teach the locking mechanisms are locking dogs. Johnson teaches it is known in the art to use locking dogs (242; ¶ [0015-20]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the locking dogs of Johnson with the invention of Smith and Beason since Smith teaches that other devices known in the art can be used (¶ [0034]).
With respect to claim 20: Smith from the combination of Smith and Beason further teaches using a locking device of the connector to engage the adapter to lock the adapter and the connector together (¶ [0034]). The combination of Smith and Beason does not teach the locking mechanisms are locking dogs of the connector to engage an outer surface of an adaptor. Johnson teaches the locking mechanisms are locking dogs (242) of the connector to engage an outer surface of an adaptor (233; ¶ [0017-20]; Figs. 1A-D). It would be obvious to one having ordinary skill in the art at the time of filing to combine the locking dogs of Johnson with the invention of Smith and Beason since Smith teaches that other devices known in the art can be used (¶ [0034]).

Claims 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beason in view of Kajaria (US 2015/0345272).
With respect to claim 9: Beason discloses a non-transitory computer-readable medium (1004) comprising instructions, executable by a processor (1002), the instructions comprising: 

commands of the connector in communication with a hydraulic power unit (¶ [0017-18, 0021, 0029, 0031, 0036, 0034-35, 0041, 0043, 0064-65]); 
collecting data on a state and position of valves (212, 216, valves on 10) in the wellhead assembly and the connector (¶ [0017-18, 0021, 0029, 0031, 0036, 0034-35, 0041, 0043, 0064-65]); 
sending commands to unlock, lock, or vent the connector based on the collected data (¶ 0015, 0017, 0064]); 
opening or closing valves of the wellhead assembly based on the collected data (¶ [0017-18, 0021, 0029, 0031, 0036, 0034-35, 0041, 0043, 0064-65]).
Beason does not teach displaying components and commands of the connector on a touch screen in communication with a hydraulic power unit. Kajaria teaches it is known in the art for a touch screen (52; ¶ [0032]) to be used to display information (¶ [0032]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the touch screen of Kajaria with the invention of Beason since doing so would make operation intuitive (Kajaria ¶ [0034]).
With respect to claim 10: Kajaria from the combination of Beason and Kajaria further teaches the instructions further comprising functionality for displaying, on the touch screen, statuses of operations being conducted on the connector and the wellhead assembly (¶ [0034]). Beason from the combination of Beason and Kajaria further teaches displaying alerts (¶ [0043]).
	With respect to claim 11: Kajaria from the combination of Beason and Kajaria further teaches sending an alarm when the valves move out of position (¶ [0034]).
	With respect to claim 12: Beason from the combination of Beason and Kajaria further teaches based on the collected data, displaying a condition of the valves (¶ [0043]).
With respect to claim 13: Beason from the combination of Beason and Kajaria further teaches monitoring a hydraulic pressure and a stroke signature of the connector to determine the condition of the valves (¶ [0042-43]).
	With respect to claim 16: Beason from the combination of Beason and Kajaria further teaches
executing a sequence of valve operations (¶ [0064-0066]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Beason and Kajaria as applied to claims 9 above, and further in view of Johnson.
With respect to claim 14: The combination of Beason and Kajaria does not teach actuating locking dogs of the connector to engage or disengage on the wellhead assembly. Johnson teaches actuating locking dogs (242) of the connector to engage or disengage on the wellhead assembly (¶ [0015-20]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the locking dogs of Johnson with the inventio of Beason and Kajaria since doing so would allow the locking dogs to perform their intended function of locking structures together (Johnson ¶ [0019])
	With respect to claim 15: Beason from the combination of Beason, Kajaria, and Johnson further teaches indicating when the connector landed on the wellhead assembly (¶ [0017-18, 0021, 0029, 0031, 0034-36, 0041, 0043, 0064-65]; being able to obtain the conditions and perform operations verifies that the connector is landed in the wellhead) to engage the locking dogs (¶ [0015]; the controller controls and monitors the devices of Beason).

Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Beason alone.
With respect to claim 18: Beason discloses a plurality of sensors (¶ [0029, 0042, 0064-65]) disposed on and/or within the equipment including the wellhead assembly (¶ [0029, 0034-36, 0042, 0064-65]), and wherein the plurality of sensors are in communication with the controller (¶ [0029, 0031, 
	With respect to claim 6: Beason further teaches performing a sequence of valve operations (¶ [0064-0066]). Beason does not explicitly teach sending permission requests, via the controller, to a human operator to perform a sequence of valve operations. Examiner takes official notice that it is old and well known in the art to have a human operator imitate operations upon request. Therefore, it would be obvious to one having ordinary skill in the art at the time of filing to combine the permission request known in the art with the invention of Beason since doing so would provide a redundancy of the human operator verifying the operation.
	With respect to claim 7: Beason further teaches confirming the sent permission requests (see rejection of claim 6 above) and performing the sequence of valve operations with a hydraulic power unit coupled to controller (¶ [0041-42, 0064-0066]).
With respect to claim 8: Beason further teaches sending via the controller alerts (¶ [0043]) to the hydraulic power unit based on the one or more conditions (¶ [0041-43]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KRISTYN A HALL/Primary Examiner, Art Unit 3672